Case 2:16-cv-06599-JGB-E Document 108-11 Filed 10/05/20 Page 1 of 3 Page ID #:2201




                            Exhibit A
Case 2:16-cv-06599-JGB-E   Document 108-11
           Case: 17-55504, 09/27/2018,        Filed 10/05/20
                                       ID: 11027829, DktEntry:Page
                                                               57-2,2Page
                                                                      of 3 1Page
                                                                             of 2 ID #:2202
Case 2:16-cv-06599-JGB-E   Document 108-11
           Case: 17-55504, 09/27/2018,        Filed 10/05/20
                                       ID: 11027829, DktEntry:Page
                                                               57-2,3Page
                                                                      of 3 2Page
                                                                             of 2 ID #:2203
